Citation Nr: 1026810	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  07-27 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for rheumatoid arthritis.

2.  Entitlement to special monthly compensation (SMC) based on 
loss of use of a creative organ, claimed as secondary to service-
connected status post left varicocelectomy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1989 to February 
1993.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a December 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at an April 2010 videoconference 
hearing before the undersigned at the San Antonio RO.  A hearing 
transcript is associated with the claims folder.


FINDINGS OF FACT

1.  The competent and probative evidence is in approximate 
balance as to whether the Veteran has a diagnosis of rheumatoid 
arthritis which is related to his active military service.

2.  The competent and probative evidence of record preponderates 
against a finding that the Veteran has lost use of a creative 
organ as the result of a service-connected disability.


CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the Veteran, rheumatoid 
arthritis was incurred in active service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 1154, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


2.  The criteria for entitlement to special monthly compensation 
for loss of use of a creative organ have not been met.  38 
U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. § 3.350(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1) (2009).  This notice must 
be provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, to 
be determined on a case-by-case basis.  Shinseki v. Sanders, 129 
S. Ct. 1696 (2009).  In this case, the appellant has not 
demonstrated any prejudicial or harmful error in VCAA notice, 
nor, as discussed below, has the Board identified any.

In May 2006, VA sent the Veteran a letter informing him of the 
types of evidence needed to substantiate his claim and its duty 
to assist him in substantiating his claim under the VCAA.  The 
letter informed the Veteran that VA would assist him in obtaining 
evidence necessary to support his claim, such as medical records, 
employment records, or records from other Federal agencies.  He 
was advised that it is his responsibility to provide or identify, 
and furnish authorization where necessary for the RO to obtain, 
any supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was also 
asked to submit evidence and/or information in his possession to 
the RO.  In addition, the letter described how VA calculates 
disability ratings and effective dates.  

The Board finds that the contents of the May 2006 letter 
satisfied the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist, including 
the requirements set forth by the Court in Dingess, supra.  In 
addition, the December 2006 rating decision, August 2007 SOC, and 
November 2007, October 2009, and December 2009 SSOCs explained 
the basis for the RO's action, and the SOC and SSOCs provided him 
with additional 60-day periods to submit more evidence. 

Thus, it appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and associated 
with the claims file, and that neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair disposition of 
this appeal.  

It is the Board's conclusion that the Veteran has been provided 
with every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  

With regard to VA's duty to assist, VA obtained the Veteran's 
service treatment records (STRs), treatment records from the 
Frank M. Tejeda Outpatient VA Clinic and the Audie L. Murphy 
Memorial VA Medical Center (VAMC), and private treatment records.  
In addition, the Veteran was afforded VA examinations in October 
2006.  

Accordingly, we find that VA has satisfied its duty to assist the 
Veteran in apprising him as to the evidence needed, and in 
obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of Appeals 
for Veteran Claims has held that such remands are to be avoided.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

A.  Applicable Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303(a) (2009). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as to 
permit a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation in service will permit service connection.  To show 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing of 
continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may be granted for disease that is diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The Court of Appeals for Veterans Claims has held that, in order 
to prevail on the issue of service connection, there must be:  
(1) medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Special monthly compensation is a statutory award, in addition to 
awards based on the schedular evaluations provided by the 
diagnostic codes in the VA Rating Schedule.  Claims for SMC, 
other than those pertaining to one-time awards and an annual 
clothing allowance, are governed by 38 U.S.C.A. § 1114(k)-(s), 
and 38 C.F.R. §§ 3.350, 3.352.

SMC is payable at a specified rate if the Veteran, as the result 
of service-connected disability, has suffered the anatomical loss 
or loss of use of one or more creative organs.  38 U.S.C.A. § 
1114(k), 38 C.F.R. § 3.350(a).  Loss of a creative organ will be 
shown by acquired absence of one or both testicles (other than 
undescended testicles) or ovaries or other creative organ.  Loss 
of use of one testicle will be established when examination by a 
board finds that: (a) The diameters of the affected testicle are 
reduced to one-third of the corresponding diameters of the paired 
normal testicle, or (b) The diameters of the affected testicle 
are reduced to one-half or less of the corresponding normal 
testicle and there is alteration of consistency so that the 
affected testicle is considerably harder or softer than the 
corresponding normal testicle; or (c) If neither of the 
conditions (a) or (b) is met, when a biopsy, recommended by a 
board including a genitourologist and accepted by the veteran, 
establishes the absence of spermatozoa.  When loss or loss of use 
of a creative organ resulted from wounds or other trauma 
sustained in service, or resulted from operations in service for 
the relief of other conditions, the creative organ becoming 
incidentally involved, the benefit may be granted.  38 C.F.R. 
§ 3.350(a)(1)(i-ii).

Where a claimant alleges that clear and unmistakable error (CUE) 
was committed in a prior final rating decision, the Board must 
consider that CUE is defined as "a very specific and rare kind 
of 'error.'  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, as to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993) (emphasis in 
original).

To support a conclusion that CUE was present under 38 C.F.R. § 
3.105(a) in a prior determination, a finding must be made that 
either the correct facts, as they were known at the time, were 
not before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the statutory 
or regulatory provisions extant at the time were incorrectly 
applied; the error must be incontrovertible and of the sort 
which, had it not been made, would have manifestly changed the 
outcome at the time it was made; and a determination that there 
was clear and unmistakable error must be based upon the record 
and law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  However, 
it has also been held that, although the same standards apply in 
a determination of CUE error in a final decision under section 
3.105(a) and a determination as to whether a decision granting 
service connection was the product of CUE for the purpose of 
severing service connection under section 3.105(d), the latter 
subsection does not limit the reviewable evidence to that which 
was before the RO in making its initial service connection award.  
Daniels, 10 Vet. App. at 480.

The Court has reasoned that, because 38 C.F.R. § 3.105(d) 
specifically states that "[a] change in diagnosis may be 
accepted as a basis for severance," the regulation clearly 
contemplates the consideration of evidence acquired after the 
original granting of service connection.  Thus, "[i]f the Court 
were to conclude that . . . a service-connection award can be 
terminated pursuant to § 3.105(d) only on the basis of the law 
and record as it existed at the time of the award thereof, VA 
would be placed in the impossible situation of being forever 
bound to a prior determination regardless of changes in the law 
or later developments in the factual record."  Id.

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of positive 
and negative evidence" in order to prevail.  The Court has also 
stated, "It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

B.  Facts and Analysis

1.  Rheumatoid Arthritis

The Veteran in this case claims that he has rheumatoid arthritis 
which is related to active service.  His June 1988 enlistment 
examination report is negative for any manifestations of 
arthritis.  However, the Veteran's STRs document a number of 
occasions of joint pain during active service, particularly 
regarding his knees and wrists.  

In May 1989, the Veteran reported intermittent right knee pain 
for 6 days, with no history of trauma, which was localized and 
was aggravated by physical training (PT).  He reported no prior 
history of knee problems.  The doctor assessed a right knee 
lateral collateral ligament (LCL) strain and gave the Veteran a 
brace and pain medication.  In June 1989, the Veteran reported 
ongoing right knee pain for 3 weeks.  Physical examination was 
essentially negative, however.  A year later, in June 1990, he 
reported right knee pain after a run that morning.  There was 
pain on the lateral aspect of the knee.  An X-ray of the knee was 
negative.  The doctor assessed another LCL strain, and prescribed 
pain medication.  A week later, however, the Veteran reported 
that his knee was better, and the doctor noted that the LCL 
strain was resolved.

In February 1992, the Veteran reported left knee pain during a 
run, and increased pain with running the night before.  There was 
swelling, but no redness, popping, or locking.  There was no 
history of trauma or injury.  The knee had full range of motion 
and no instability.  The doctor assessed an LCL strain and 
prescribed pain medication.  The Veteran continued to have pain 
in March, but it was noted that he had not followed his 
medication regimen.  

With regard to his left wrist, in March 1990 the Veteran 
complained of chronic left wrist pain which had begun 1 to 2 
months before, after lifting weights.  There was tenderness over 
the radial aspect of the wrist and tendons, but examination was 
otherwise negative.  An X-ray of the wrist was also negative.  
The doctor assessed overuse bursitis/tendinitis versus de 
Quervain's tenosynovitis.  The Veteran was given a radial splint 
and pain medication.  Two months later, in May 1990, he presented 
for cast removal.  Full range of motion was noted.  The doctor 
assessed resolving tendinitis of the left wrist.  Later that 
month, the Veteran complained of slight tenderness at the radial 
tubercle, but stated that he was ready to use his wrist joint 
again.  The doctor noted that X-rays were negative for fracture, 
and assessed resolving wrist pain.  

In January 1991, the Veteran reported a sharp pain in his right 
wrist 3 or 4 weeks previously, when he went down to do push-ups.  
There had been no prior trauma to the wrist.  There was full 
range of motion of the joint, with pain on abduction only.  The 
doctor assessed a ligament strain and prescribed pain medication.  

The Veteran's February 1993 separation examination report makes 
no mention of either his wrist or knee complaints.  

Following separation from service, the Veteran reported pain in 
both knees at the VA San Antonio Outpatient Clinic in November 
1993.  Although the treating doctor's notes are somewhat 
illegible, it appears as though he noted a history of 
chondromalaica in both knees, as well as a history of rheumatoid 
arthritis.  

The following month, in December, the Veteran continued to 
complain of joint aches, especially his knees.  Mention is made 
of his seeing a rheumatologist, but most of the notes are 
illegible.  

The Veteran complained of bilateral anterior knee pain since boot 
camp, with no trauma, at the Audie L. Murphy VAMC in April 1994.  
He said the knee used to swell.  On physical examination, there 
was no effusion and full flexion of both knees.  There was 
tenderness bilaterally at the medial patellar facet.  There was 
also patellofemoral grind.  The doctor assessed anterior knee 
pain and patellofemoral chondromalacia.  X-rays were normal.  

The Veteran was afforded an orthopedic VA examination in May 
1994.  He reported experiencing bilateral knee pain at Camp 
Pendleton in 1989, associated with excess weight bearing and 
running, that did not require any specific treatment other than 
analgesics.  Currently, he stated that his knees did not bother 
him as long as he did not perform excess weight bearing or 
running.  He was not receiving any current treatment for the 
knees, either in the form of orthopedic appliances or medication.  
Physical examination of the knees revealed no evidence of thigh 
atrophy and normal range of motion.  The ligaments were intact 
bilaterally.  Both patellae rode excessively over the medial 
femoral condyle with the knees in extension.  There was no 
grating or crepitus beneath either patella.  The examiner 
assessed a history of bilateral knee discomfort clinically, 
consistent with a mild degree of patellofemoral malalignment.  

The Veteran continued to have knee pain and swelling in October 
1994, per VAMC notes.  There was mild patellofemoral crepitus.  
The doctor assessed ongoing anterior knee pain and referred the 
Veteran to the rheumatology clinic.  

In April 1995, the Veteran saw a rheumatologist at the VAMC.  He 
provided a history of knee pain dating back to service.  He 
stated the pain occurred mostly when he was in bed or did not 
move, and awoke him at night.  There was no tenderness or 
effusion on examination.  The doctor assessed mechanical pain in 
both knees, stating that it was probably not Reiter's syndrome 
(arthritis caused by an autoimmune response to infection in 
another part of the body).  In addition, the doctor opined that 
the knee condition could be due to femoro-patellar syndrome.  

In June 1996, the Veteran reported left shoulder pain for one 
month with no history of trauma.  There was tenderness over the 
acromioclavicular joint, but full range of motion.  There was 
some clicking and popping, and the shoulder was stable.  The 
doctor assessed bursitis of the left shoulder and prescribed 
medication.  In August, the Veteran reported ongoing shoulder 
pain with no improvement.  Physical examination was normal.  The 
doctor referred the Veteran to see an orthopedist.  

In December 1996, the Veteran was afforded another orthopedic VA 
examination.  He reported joint aches, primarily his knees, that 
began in service without any specific injury.  He stated that his 
knees always hurt when he was standing, lying, sitting down, or 
any position in which he kept his knees flexed or bent up.  He 
further stated he thought his knees swelled but wasn't sure.  He 
said the pain was around the knee cap and not inside the knee 
joint itself.  He reported grinding in both his knees but denied 
buckling, giving way, or locking.  On physical examination, range 
of motion was normal, but there was tenderness underneath the 
medial patellar facet bilaterally.  There was no effusion in 
either knee, and the ligaments were all strong and intact with no 
instability.  Examination of the patellae revealed considerable 
tenderness on the underneath surface of the medial facet when the 
patellae were displaced medially.  Both of the patellae were 
positive for chondromalacia with pain and gritting.  Tracking of 
the patellae appeared to be fairly normal.  The examiner assessed 
bilateral chondromalacia.  

The examiner also noted that the Veteran reported that he had 
received a letter telling him that he had a positive rheumatoid 
arthritis test just before separation.  However, no follow-up had 
ever been done and he had not seen a doctor about it.  He 
reported occasional inflammation of his shoulders but he worked 
out with heavy weights much of the time.  The examiner noted that 
the Veteran's knee problems, described above, were not rheumatoid 
arthritis per se.  The Veteran stated that occasionally his whole 
body hurt but at the present, he had no symptoms.  On physical 
examination, there was no evidence of inflamed, tender, enlarged 
joints, or any of the other stigmata of rheumatoid arthritis.  

In February 1998, the December 1996 VA examiner reviewed the 
Veteran's claims file, noting that his December 1996 examination 
was consistent with a diagnosis of bilateral patellar 
chondromalacia.  No other evidence of joint disease was presented 
at the time.  The rheumatoid arthritis blood test that was 
performed was reported as positive; however, the erythrocyte 
sedimentation test was normal.  According to the examiner, it is 
well-recognized that there are false-positive rheumatoid blood 
tests.  Without any historical, physical, or radiographic 
evidence for rheumatoid arthritis, it was not possible to make a 
diagnosis of rheumatoid arthritis at that time.  

In October 1998, the Veteran underwent another VA orthopedic 
examination.  The examiner noted that the bilateral knee 
condition had been misdiagnosed as an LCL strain in service.  
Currently, the Veteran had some swelling of the knees, and a lot 
of popping, locking, and catching over the anterior and lateral 
aspects of his knees.  Going up stairs and sitting or standing 
for long periods of time was difficult.  On physical examination, 
there was normal range of motion, with tenderness over the medial 
and lateral patellar facets.  The knees were stable to varus and 
valgus stress.  X-rays were unremarkable.  The examiner assessed 
bilateral chondromalacia patellae.  The examiner further noted 
that the diagnosis of an LCL strain made in service was not made 
by an orthopedic surgeon, nor did the examination done in 1989 
document an LCL strain.  The medical personnel who conducted the 
examination likely missed tenderness over the lateral patellar 
facet.  The examiner also noted that the pain the Veteran 
complained of in service was the same pain he complained of 
currently.  Thus, the Veteran's present condition was the same as 
the one he was treated with throughout his military career.  

The Board notes that, following the October 1998 VA examination, 
the Veteran was granted service connection for bilateral 
chondromalacia patellae in a December 1998 rating decision.



Next, an April 2006 note from the McGregor Medical Center 
indicates the Veteran had a normal sedimentation rate, but his 
rheumatoid factor was 256 (the normal level is well below 100).  
The Veteran reported that he had had similar blood test results 
while in the military.  The doctor assessed arthralgias with a 
positive rheumatoid factor, and ordered additional tests to rule 
out rheumatoid arthritis.  However, there are no additional 
records from this provider.

The Veteran saw a private rheumatologist, Dr. A.D.J., in July 
2006.  The doctor noted the Veteran's history of joint pain, 
especially knee pain.  A complete musculoskeletal examination was 
performed.  The doctor noted that he did not have access to X-
rays or lab results.  He assessed diffuse arthritis, myalgias, 
tiredness, fatigue, and multiple tender points on examination.  
The doctor stated these symptoms could represent psoriatic 
arthritis or another spondyloarthropathy.  He further stated the 
Veteran did fulfill the diagnostic criteria for fibromyalgia 
syndrome.  The doctor also raised the question of military 
related toxic exposure and subsequent musculoskeletal pain.  The 
doctor ordered a complete autoimmune serologic panel, X-rays of 
symptomatic joints, and initial labs.  

A September 2006 note from Dr. A.D.J. indicates the Veteran's 
symptoms mostly suggested male fibromyalgia syndrome.  X-rays 
were normal, but the autoimmune serologic panel was positive for 
rheumatoid factor.  This was the third time the Veteran had been 
told he had a positive rheumatoid factor.  However, the doctor 
stated the Veteran did not fulfill the clinical or radiographic 
criteria for rheumatoid arthritis.  Thus, the doctor assessed a 
positive rheumatoid factor, but not rheumatoid arthritis, as well 
as osteoarthritis of the knees.  

The Veteran was afforded a VA examination in October 2006.  He 
complained of pain in his back, legs, and knees.  He also stated 
he developed pain in his hands around the time he was discharged 
from service.  He was currently taking Meloxicam for pain.  
Review of the STRs indicates that the Veteran had a positive 
rheumatoid factor, titer unknown, in August 1993.  Antinuclear 
antibody (ANA) was negative.  In December 1996, the Veteran's 
rheumatoid factor was +1-80, and ANA was again negative.  The 
sedimentation rate was 10.  Currently, physical examination 
revealed no joint deformity, no swelling, and no inflammation.  
The Veteran was able to make a firm grip and range of motion of 
the wrists and elbows was normal.  There was no crepitation in 
the knees, and range of motion was also normal.  The examiner 
assessed arthralgia, and stated it was doubtful that the Veteran 
had rheumatoid arthritis since there was no inflammatory reaction 
or any deformity of the joints.  The positive rheumatoid factor 
is not a specific test for rheumatoid arthritis, and may occur 
with other diseases.  The examiner further noted the Veteran had 
a normal sedimentation rate, whereas 90 percent of people with 
rheumatoid arthritis have an elevated sedimentation rate.  X-rays 
of the hands were negative, with no evidence of arthritis.  

In a November 2007 letter, Dr. M.M., a private doctor, wrote that 
the Veteran was under his care for an "established diagnosis" 
of rheumatoid arthritis, with swelling in multiple joints.  The 
doctor noted a high-level positive rheumatoid factor on August 
26, 2007, at 328, with the upper limit of normal being 14.  The 
Veteran had prolonged morning stiffness and joint pain related to 
his rheumatoid arthritis.  He responded well to methylprednisone 
to reduce swelling in his joints, but continued to struggle with 
significant symptoms.  He would be placed on long-term 
immunosuppressive therapy in the near future.  The doctor added 
he did not believe there was any debate about the Veteran's 
diagnosis of inflammatory arthritis.  Dr. M.M.'s records in the 
claims file also include the positive rheumatoid test result from 
August 2007, as well as a positive rheumatoid test in July 2006.  

A September 2007 note from Dr. M.M. notes that repeat labs 
revealed a very high level of rheumatoid factor, but that the 
Veteran's anti-CCP was negative, and his sedimentation rate and 
CRP were okay.  X-rays showed just minor arthritis changes and 
obvious erosive change.  Nonetheless, the doctor assessed 
probable rheumatoid arthritis, noting the positive rheumatoid 
factor and negative CCP in that note as well as subsequent 
treatment notes dating to August 2009.    

After his April 2010 Board hearing, the Veteran submitted a 
February 2010 letter from Dr. W.W.W., who had been treating him 
since November 2009.  The doctor noted the Veteran's history of 
diffuse arthritic pain and diagnosis of rheumatoid arthritis with 
a strongly positive rheumatoid factor. 

The doctor further noted that the Veteran suffered from more 
diffuse soft tissue discomfort and diffuse tenderness, which 
seemed to coincide with co-existing fibromyalgia.  

The claims file also contains a September 1996 letter from the 
Veteran's father stating that the Veteran came home for a 30-day 
visit in July 1991 and complained of aches in his joints.  A 
letter from the Veteran's mother dated in the same month states 
that, following his discharge from service, the Veteran had 
painful joints that kept him awake at night, especially knee 
pain.  He also complained of pain in his wrists, arms, and legs.  

Based on the foregoing, the Board finds that the evidence is in 
relative equipoise with regard to whether the Veteran has a 
diagnosis of rheumatoid arthritis.  Although the February 1998 
and October 2006 VA examiners stated that the Veteran's condition 
was likely not rheumatoid arthritis, a number of other 
physicians, including Dr. M.M., Dr. A.D.J., and Dr. W.W.W., have 
assessed possible or probable rheumatoid arthritis based on 
several tests that revealed an extremely high rheumatoid factor.  
The October 2006 VA examiner noted a positive rheumatoid factor 
in August 1993, 6 months after the Veteran's separation from 
service.  Positive rheumatoid factors were also discovered in 
1996, 2006, and 2007.  The Veteran's treatment providers have 
been unable to determine any alternative cause for the Veteran's 
extremely high rheumatoid factor, and indeed, most of them have 
attributed it to rheumatoid arthritis.  Thus, resolving all 
reasonable doubt in the Veteran's favor, the Board finds that a 
grant of service connection for rheumatoid arthritis is 
warranted.  

Thus, considering the statements of the Veteran and the competent 
medical evidence, the Board will resolve all reasonable doubt in 
the Veteran's favor and grant the claim for service connection 
for rheumatoid arthritis.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, supra.



2.  Special Monthly Compensation

Next, the Veteran contends that he is entitled to special monthly 
compensation for loss of use of a creative organ, secondary to 
his service-connected status post left varicocelectomy.  He 
underwent a varicocelectomy in 1990 while still in active 
service, with recurrences in 1996 and 1997, and was granted 
service connection for status post left varicocelectomy in a 
December 1998 rating decision.

Although a varicocelectomy is noted in the Veteran's STRs, loss 
of use of a creative organ is not documented.  Following 
separation from service, the Veteran raised a claim of 
entitlement to service connection for impotency due to an 
undiagnosed illness in April 1994.  

The first medical documentation of infertility, however, is in an 
October 1996 treatment note from the Audie L. Murphy VA Hospital.  
The Veteran reported that he had been having regular intercourse 
with his wife for 2 years without conception.  His wife had been 
cleared by the doctor for fertility problems.  Thus, the Veteran 
reported for a semen analysis.  The doctor noted that the Veteran 
was infertile by semen analysis, and had both a history of and a 
current large varicocele in the left testis.  The Veteran 
underwent a varicocelectomy in December 1996.  The operative 
report noted that the Veteran had a previous sperm count showing 
oligospermia (semen with a low count of sperm).  

In December 1996, the Veteran was afforded a genitourinary tract 
VA examination with regard to that claim.  It was noted that he 
had a recurrent large left varicocele and was scheduled for 
surgery at the Audie L. Murphy VA Hospital later that month.  The 
Veteran stated he had a small sperm count.  On examination, the 
penis and right testis were normal, and there was a large 
varicocele on the left side with some decrease in size and tone 
of the left testis.  

A January 1997 note from the Frank M. Tejeda Outpatient Clinic 
indicates the Veteran underwent a left hydrocelectomy in December 
1997, secondary to decreased sperm analysis and infertility.  
Examination showed a healing groin incision, and the doctor 
assessed status post varicocelectomy.  The Veteran was to report 
for a semen analysis in 2 months.  

The Veteran was afforded a VA examination in October 1998.  It 
was noted that he had been told to return to the hospital 
following his 1996 surgery for a sperm count, but he did not 
return.  At the present time, he did not report any genitourinary 
tract symptoms.  Both testes were normal to palpation.    

At another VA examination in October 2006, the examiner reviewed 
the Veteran's medical records, noting that at the time of his 
1996 varicocelectomy both testicles were normal to palpation 
(although he did have oligospermia), the vas deferens was 
carefully protected, and testosterone level was normal.  History 
also revealed that he had had urethritis and epididymitis in 
1994.  A complete genitourinary examination was performed.  The 
Veteran reported that he had sexual intercourse once a day, with 
penetration and ejaculation.  The penis and left testis were 
normal, but the right testicle was one-third smaller in size than 
the left, and had decreased consistency compared to the left.  
The examiner opined that it was not as least as likely as not 
that the Veteran's infertility was secondary to the left 
varicocelectomy.  The rationale for the examiner's opinion was 
that at the time of the 1996 varicocelectomy, the notes revealed 
that both testes were normal to palpation and the Veteran had 
oligospermia with normal level of testosterone, and there was 
careful dissection and protection of the vas deferens during the 
surgery.   

Based on the foregoing, the Board finds that the weight of the 
evidence is against a grant of entitlement to special monthly 
compensation for loss of use of a creative organ as secondary to 
the service-connected status post varicocelectomy.  

There is no indication that the Veteran is unable to have an 
erection, perform vaginal penetration, or ejaculate.  As stated 
above, he reported having daily intercourse, with ability to 
penetrate and ejaculate, at the October 2006 VA examination.  The 
examiner also observed that the Veteran's right testicle was one-
third smaller in size than the left, and had decreased 
consistency compared to the left; these findings do not meet the 
regulatory criteria for an award of SMC for loss of use of one 
testicle.  Additionally, VA treatment records and examinations 
show no findings of erectile dysfunction, nor has the Veteran 
contended that he has erectile dysfunction.  Therefore, although 
the record shows evidence of oligospermia prior to the Veteran's 
1996 varicocelectomy, there is no evidence of erectile 
dysfunction at any time relevant to the appeal period.

Because the Veteran's complaints have not been diagnosed as 
erectile dysfunction, he does not have loss of use of a creative 
organ.  Based on the foregoing, he has not lost the use of the 
creative organ at issue as a result of a service-connected 
disability.  Thus, the Board finds that the competent evidence 
preponderates against a finding that SMC for loss of use of a 
creative organ is warranted.  Accordingly, the benefit-of-the-
doubt doctrine is inapplicable in the final analysis, and the 
claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, supra.

The Board notes that the Veteran alleges CUE in the RO's December 
1998 rating decision, as he claims that infertility, rather than 
impotency, should have been the issue under consideration, and 
that the rating decision erred in stating that his oligospermia 
caused his impotency.  However, the Board first notes that the RO 
at that time was considering a claim for impotency as secondary 
to an undiagnosed illness, which is not at issue in the current 
appeal.  Additionally, even if the RO had considered the issue of 
infertility rather than impotency in its December 1998 rating 
decision, there were no facts available to the RO, as discussed 
above, which would have warranted a grant of service connection.  
Moreover, the Veteran has not explained how he believes the law 
was incorrectly applied in 1998. 

Finally, the Board notes that in its earlier March 1998 rating 
decision, the RO had denied the Veteran's claim for impotence 
because it had a known clinical etiology (the post-service 
varicocele for which he had undergone another varicocelectomy), 
and therefore could not be attributed to an undiagnosed illness.  
The RO did not, in its March 1998 decision, attribute impotency 
to oligospermia, which the Veteran claims as error.  Therefore 
CUE has not been shown in the December 1998 rating decision.  




ORDER

Service connection for rheumatoid arthritis is granted.

Entitlement to special monthly compensation based on loss of use 
of a creative organ, claimed as secondary to service-connected 
status post left varicocelectomy, is denied.



____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


